ORIGMAL                                         09/06/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 22-0501

                                          OP 22-0501
                                                                         FILED
 JOHN WESLEY BUCHANAN,
                                                                         SEP 0 6 2022
                                                                       Bowen Greenwood
               Petitioner,                                           Clerk of Supreme
                                                                                      Court
                                                                        State or Montana

         v.
                                                                      ORDER
 MONTANA FOURTEENTH JUDICIAL
 DISTRICT COURT, HON. RANDAL I.
 SPAULDING, Presiding,

               Respondent.


         Petitioner John Wesley Buchanan, via counsel, seeks a writ of supervisory control
directing the Fourteenth Judicial District Court, Meagher County, to dismiss its Cause No.
DC-21-01 on double jeopardy grounds. Buchanan alleges the District Court erred when it
denied his motion to dismiss via its July 7, 2022 Order Denying Defendant's Motion to
Dismiss Information. With this matter set for trial on October 6, 2022, Buchanan further
moves for a stay of proceedings pending resolution of his petition for writ.
         Having reviewed the Petition and the challenged Order, this Court deems it appropriate
to obtain a summary response. We further agree with Buchanan that it would be improper to
hold trial while resolution of the present petition is pending. However, we may have sufficient
time to rule upon this petition in advance of trial. We will revisit the issue of stay after
obtaining responses.
         Therefore, in accordance with M. R. App. P. 14(7),
         IT IS ORDERED that the Fourteenth Judicial District Court, and the State of Montana,
or both, are granted 10 days from the date of this Order to prepare, file, and serve a response(s)
to the petition for writ of supervisory control in Cause No. DC-21-01.
         IT IS FURTHER ORDERED that Buchanan's motion for stay is TAKEN UNDER
ADVISEMENT. This matter may proceed in the District Court until further order of this
Court.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Fourteenth Judicial District Court, Meagher County,
Cause No. DC-21-01, and the Honorable Randal I. Spaulding, presiding.
      DATED this tio      ay of September, 2022.




                                                             Chief Justice




                                                                       (cgtr—
                                                    LA•e/iti




                                             2